IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,927




EX PARTE ANTHONY JEROME SCOTTS Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-06-206246-B IN THE 299TH DISTRICT COURT
FROM TRAVIS COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than one gram of cocaine and sentenced to eight years’ imprisonment.  Appeal was dismissed
because the notice was not timely filed.  Scotts v. State, No. 03-07-555-CR (Tex. App. - Austin,
delivered October 11, 2007, no pet.).
            Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file notice of appeal, and counsel has submitted an affidavit admitting that he did not file a
notice of appeal.  The trial court has determined that trial counsel failed to timely file notice of
appeal although Applicant has always indicated he wanted to appeal.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Case No. D-1-DC-06-206246 from the 299th Judicial District Court of Travis County.  Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: June 4, 2008
Do Not Publish